DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I, FIG. 1A-4, directed to a band with a plurality of flexible straps with connecting material extending between each of said main body segments of the plurality of straps with a plurality of elongated pressure members secured to each strap;
Species II, FIG. 5-19, directed to a sleeve with a plurality of straps with a plurality of elongated pressure members secured to each strap.
The species are independent or distinct because FIG. 1A-4 does not have the sleeve wherein the straps are secured to the sleeve and FIG. 5-19 do not have a main body portion for each strap that is connected to each other with connecting material. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Bryan Stanley on 3/15/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  No claims withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 11, 17, and 19 are objected to because of the following informalities:  
Regarding claim 11 and 17, the limitations “a first pressure member” and “a second pressure member” are recited. It may be unclear that these pressure members are separate pressure members relative to the plurality of elongated pressure members. Applicant is recommended to replace the limitations with --a first pressure member of the plurality of elongated pressure members-- and --a second pressure member of the plurality of elongated pressure members-- in order to clarify that these are not pressure members in addition to the plurality of elongated pressure members.
Regarding claim 19, the limitation “step of creating a plurality of circumferential compressive forces” is recited. Applicant is recommended to replace the limitation to recite --step of creating the plurality of circumferential compressive forces-- in order to refer back to the previously recited plurality of circumferential compressive forces in claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a connecting material extending between said main body segments of each adjacent strap to secure said straps together” is recited. However, it is unclear as to whether or not a plurality of strap is only two flexible straps since there is only a single recited connecting material. Applicant is recommended to amend the limitation to recite --at least one connecting material extending between said main body segments between each one of the plurality of flexible straps to secure each of the plurality of flexible straps together-- in order to clarify the claimed language.
Regarding claims 3, the limitation “said main body segment” is recited. However, it’s unclear as to which specific main body segment of the plurality of flexible straps is being referred to. Applicant is recommended to replace the limitations --each of said main body segments of the plurality of flexible straps-- in order to clarify the claim language.

Claims 2 and 4-11 are included in the rejection for depending either directly or indirectly upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 12, 13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (7,666,156).
Regarding claim 1, Brown discloses a therapeutic pressure band for applying pressure to a limb (knee brace providing shear force to the knee joint through application of opposing lateral forces) (abstract), said pressure band comprising: a plurality of flexible straps (86, 88; upper and lower straps) for encircling the limb (that wrap around the front upper and lower leg portions) (col. 9,  line 52- col. 10, line 5), each strap comprising: a main body segment comprising opposed first and second ends; a first end portion comprising opposed proximal and distal ends, said proximal end being coupled to said first end of said main body segment such that said first end portion extends from said first end of said main body segment; and a second 

    PNG
    media_image1.png
    452
    630
    media_image1.png
    Greyscale

Regarding claim 2, Brown discloses that each pressure member is secured relative to said respective strap such that each pressure member is positioned between first and second ends of the respective main body segments of said plurality of straps (see annotated FIG. 17 above).
Regarding claim 3, Brown discloses said main body segment comprises a first layer attached to a second layer, said first and second layers  forming a pocket therebetween, said pocket being configured to retain at least one of said plurality of pressure members (brace is constructed from two layers of material, sewn together at the edge, a pair of horizontal stitch lines sewn laterally across the brace form the points of attachment of the straps, top and bottom, to form upper and lower enclosed pockets for receipt of the stays) (col. 9, lines 65- col. 10, line 2).
Regarding claim 4, Brown discloses said connecting material defines an outer periphery, said outer periphery of said connecting material defining the location of said first and second 
Regarding claim 6, Brown disclose that each pressure member is operable to create a discrete line of pressure across the limb, wherein each discrete line of pressure is separated from each adjacent line of pressure by a distance (see FIG. 17 above), but does not specifically disclose the distance being in the range between ¾ inch and 2 inches. However, since there is a lack of criticality, one of ordinary skill in the art would have considered the distance between each discrete line to be a matter of design consideration and would have found it obvious before the effective date to modify the distance to be between ¾ inch and 2 inches in order to accommodate and customize the strap to different users with differently sized knees and legs.
Regarding claim 9, Brown discloses that each pressure member has a length, and that the lengths of all of said pressure members are equal (see FIG. 17 or FIG. 19 -- all pressure members are shown to be equal in length).

Regarding claim 12, Brown discloses a method of simultaneously applying a plurality of discrete lines of pressure to a limb (knee brace providing shear force to the knee joint through application of opposing lateral forces) (abstract), the method comprising the steps of: encircling the limb with a pressure band (that wrap around the front upper and lower leg portions) (col. 9,  line 52- col. 10, line 5), the band comprising: a plurality of flexible straps (86, 88; upper and lower straps), wherein each strap comprises a main body segment and opposed first and second end portions extending therefrom, each of the straps having adjustable cooperative fasteners (334; Velcro) located at respective proximal ends of the first and second end portions adjustment of the free ends) (col. 9, lines 52-60; col. 8, lines 38-39), thereby compressing each pressure member against the limb such that discrete lines of pressure are applied across the limb (stays are spaced from the patella on opposite sides; stays placed in upper and lower enclosed pockets or channels; see also FIG. 17 above) (col. 9, line 60-col. 10, line 5).
Regarding claim 13, Brown discloses that each pressure member is secured relative to said respective strap such that each pressure member is positioned between first and second ends of the respective main body segments of said plurality of straps (see annotated FIG. 17 above).
Regarding claim 15, Brown discloses that each pressure member has a length, and that the lengths of all of said pressure members are equal (see FIG. 17 or FIG. 19 -- all pressure members are shown to be equal in length).
Regarding claim 18, Brown discloses a method of simultaneously applying a plurality of independent lines of pressure to a limb (knee brace providing shear force to the knee joint 

Regarding claim 19, Brown discloses the step of creating a plurality of circumferential compressive forces around the limb comprises tightening a plurality of straps (86, 88) of a band around the limb (VELCRO fastens the respective straps of 86 and 88 around the limb of the user; see col. 9, lines 52- col. 10, line 10), wherein each strap is coupled to an adjacent strap with a connecting material (see annotated FIG. 17 above), wherein each strap is configured to completely encircle the limb, and wherein the connecting material is configured to partially encircle the limb (that wrap around the front upper and lower leg portions) (col. 9,  line 52- col. 10, line 5).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (7,666,156) as applied to claim 1 above, and in further view of Moore et al. (3,508,544).
Regarding claim 5, Brown has everything as claimed but does not disclose connecting material between a plurality of flexible straps outlining a periphery to present an egg-shaped form.
Moor teaches a brace that applies pressure around a joint of a person, wherein connecting material between a plurality of flexible straps that define an egg shape (see FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting material of Brown to egg shaped as taught by Moore as it is the shape that better conforms around the outer bend of a user’s joints.

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (7,666,156) as applied to claim 1 above, and in further view of Puyana (4,243,028).
Regarding claim 7, Brown does not specifically disclose that the elongated pressure members are solid in cross section.
Puyana teaches a therapeutic pressure wrap comprising an elongated pressure member (30; cylindrical member) secured to a flexible strap that has a solid cross section (see FIG. 3) (col. 2, lines 50-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated pressure member of Brown to have a cross section that is solid as taught by Puyana in order to provide a greater amount of pressure to by applied by the adjustable strap (col. 2, lines 50-55).

Regarding claim 8, Brown does not specifically disclose that the elongated pressure members are solid in cross section.
Puyana teaches a therapeutic pressure wrap comprising an elongated pressure member (30; tube) secured to a flexible strap that has a hollow in cross section (see FIG. 4) (col. 2, lines 35-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated pressure member of Brown to have a cross section that is solid as taught by Puyana in order to provide a little greater flexibility in the application of lesser amounts of pressure as needed (col. 3, lines 1-10)

Claims 10-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (7,666,156) as applied to claim 1 above, and in further view of Tillander (4,066,084).
Regarding claim 10, 16, Brown has everything as claimed including the pressure members having a length, but does not disclose that the lengths of said pressure members are not equal.
However, Tillander teaches compression sleeve comprising pressure members, wherein said plurality of pressure members have a length and that the lengths can vary (see FIG. 1 of Tillander).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the elongated pressure members of the Brown to vary in lengths as taught by Tillander in order to accommodate different parts of a user’s body having different shapes.
Regarding claim 11, 17, the now modified device/method Brown does not specifically disclose a first length of a first pressure member below a second pressure member is less than a second length of the second pressure member, and wherein the first length is between 80 and 95 percent of the second length. However, since there is no criticality, one of ordinary skill in the art at the time the invention as made would have considered the variation of lengths between the first and second length to be a matter of design consideration and would have modified the different lengths with the first length being between 80 and 95 percent of the second length in order to accommodate users having differently shaped and dimensioned knee sizes to provide pressure accordingly to the correct parts of the knee.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (7,666,156).
Regarding claim 14, Brown has everything as claimed, but does not specifically disclose the embodiment of FIG. 17-18 to specify the different pressure magnitudes  when adjusting each of the straps independently about each discrete line of pressure.
Browns discloses in a first embodiment that different portions of the flexible straps can apply different pressure magnitudes when adjusting each of the straps independently about each discrete line of pressure (knee brace is adjustable to apply appropriate magnitude of forces in respective lateral and medial directions above and below the knee joint) (col. 7, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Brown to apply different pressure magnitudes  when adjusting each of the straps independently about each discrete line of pressure as taught by the first embodiment of Brown in order to apply appropriate magnitude of forces in respective lateral and medial directions above and below the knee joint (col. 7, lines 35-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steponovich (2002/0010410), DeMarco (4,353,362), Holland (5,248,292)  all disclose braces with flexible straps and apply pressure to a user’s limbs. Nelson (2004/0225245), Brown (2005/0240134) disclose straps meant for applying compressive force on the limb.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619
MICHAEL TSAI
Primary Examiner
Art Unit 3619